Citation Nr: 1612419	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  14-24 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for a lung disability, including emphysema.

3.  Entitlement to service connection for lung cancer.

4.  Entitlement to service connection for kidney cancer.

5.  Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.  He died in July 2013, and the appellant is his surviving spouse.

In April 2014, the RO notified the appellant that her status as a substituted claimant had been recognized and approved.  A person eligible for substitution is defined as "a living person who would be eligible to receive accrued benefits due to the claimant . . ."  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2015).  Accordingly, the appellant is substituted in place of the Veteran to prosecute the appeal.

This matter is before the Board of Veterans' Appeals (Board) on appeal of February 2013 and March 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2014, the RO denied service connection for the cause of the Veteran's death.  In July 2014, the Appellant submitted a timely notice of disagreement (NOD).  The record does not reflect that the RO has issued a statement of the case (SOC) on this issue.  Where a NOD has been filed with regard to an issue and an SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Prior to the Veteran's death, he received hospice care (as noted in the June 2013 letter, described below) for several months; however, medical records from the hospice as well as the medical records at the time of his death are not contained in the record.  Also, in a March 2015 statement, the Appellant's representative referred to an opinion from Dr. H.S. dated February 2015, which states that it is as likely as not that the Veteran's renal cell carcinoma was related to his exposure to Agent Orange.  This opinion is also not contained in the record.  As such, these records must be obtained on remand.

In a letter dated June 2013, the Veteran's private physician who cared for him while in hospice care stated that "[g]iven the Veteran's history of Agent Orange exposure and his subsequent development of soft-tissue malignancies there is the obvious concern that his exposure greatly increased the risk, and subsequent development of, soft-tissue malignancy with metastatic disease."  In light of this opinion and the February 2015 opinion referred to by the Appellant's representative, further development is necessary in the form of a VA examination and medical opinion.  38 C.F.R. § 3.159(c)(4).  Exposure to Agent Orange is conceded as the Veteran served in the Republic of Vietnam during the presumptive period.

As the issues being remanded in this appeal (particularly the lung cancer claim) could have an impact on the outcome of the issue of service connection for a lung disability, that issue is considered intertwined.  As such, the Board finds that the lung disability issue should be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Issue the Appellant a Statement of the Case with respect to her claim for entitlement to service connection for the cause of the Veteran's death, to include notification of the need to timely file a substantive appeal to perfect her appeal on this issue.  

2.  Contact the Appellant and obtain the names and addresses of all medical care providers who treated the Veteran for his fatal kidney cancer as well as his lung disease, lung cancer and skin cancer.  Notify the Appellant that she may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of the Veteran's lung disease, lung cancer, kidney cancer and skin cancer. After securing the necessary releases, obtain all described medical records, including any outstanding VA treatment records and the February 2015 private opinion referenced by the Appellant's representative.  If these records are not available, a negative reply is required.

3.  Thereafter, obtain an opinion by an appropriate medical professional to determine the etiology of the Veteran's kidney cancer, lung disease, lung cancer and skin cancer.  The claims file must be made available to the examiner for review.  

The medical professional must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed kidney cancer, lung disease, lung cancer and skin cancer had its onset during, or is otherwise related to, the Veteran's period of active service, including exposure to Agent Orange.

If it is determined that either the renal or lung cancers are related to service, the examiner must also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed lung disease was caused or aggravated by his renal or lung cancers.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The examiner must provide opinions based on the Veteran's specific case and consider the arguments presented by the Veteran and Appellant, including the June 2013 private opinion and February 2015 private opinion referenced by the Appellant's representative, if obtained on remand.  

A complete rationale must be provided for all opinions offered.  

5.  Finally, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




